Citation Nr: 0414655	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  98-03 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral fixed flexion 
of the fourth and fifth fingers.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from December 1961 to May 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied the veteran's petition to reopen 
his claim for entitlement to service connection for bilateral 
fixed flexion of the fourth and fifth fingers.  An August 
1997 Board decision had denied the veteran's service-
connection claim for this disability.

In August 1999, the Board remanded the case to the RO for 
further development and consideration.  After receiving the 
case back from the RO, the Board, in a March 2000 decision, 
denied the petition to reopen the claim.  The veteran 
appealed the Board's decision to United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (the Court), which vacated the Board's 
decision in an October 2000 Order, remanding the case to the 
Board for further development and readjudication.

Subsequently, additional evidence was submitted and the Board 
obtained an opinion from an independent medical expert (IME).  
In May 2002, the Board issued another decision finding that 
new and material evidence had been received to reopen the 
claim; but after readjudicating the case on a de novo basis, 
the Board denied the claim on the merits.  The veteran again 
appealed to the Court, which issued a December 2002 Order 
granting a December 2002 Joint Motion and vacating the 
Board's May 2002 decision to the extent that it had denied 
service connection on the merits, and remanding the case to 
the Board in light of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159 (2003).

Complying with the Court's Order, the Board issued a 
September 2003 Order remanding the case to the RO.  After 
taking the notification and development actions ordered by 
the Board, the RO issued a March 2004 supplemental statement 
of the case (SSOC) continuing the denial of the veteran's 
claim.  The Board will now address the veteran's underlying 
claim on the merits.


FINDINGS OF FACT

1.  The RO complied with all VCAA notification requirements, 
as explained in the Joint Motion and Court and Board remand 
Orders, and all available evidence and information necessary 
for an equitable disposition of the veteran's claim for 
entitlement to service connection for bilateral fixed flexion 
of the fourth and fifth fingers has been obtained.

2.  Some of the medical and other evidence suggests the 
conclusion, without explaining the underlying reasons for it, 
that the veteran's bilateral fixed flexion of the fourth and 
fifth fingers is likely a residual of fractures and 
lacerations that he sustained to these fingers as a result of 
an in-service trauma to his hands.

3.  There also is an independent medical expert opinion of 
record, however, indicating the veteran's bilateral fixed 
flexion deformity is not a residual of in-service hand 
injuries or otherwise related to service; the opinion lists 
other more likely causes, including the veteran's 
constitutional predisposition for developing this deformity 
due to his diabetes, his history of heavy alcohol intake, and 
the fact that only one hand reportedly was injured in service 
but the current hand disability is bilateral and symmetrical.

4.  The medical evidence of record against granting service 
connection for the bilateral fixed flexion deformity is more 
probative of the dispositive issue of causation than is the 
medical evidence supporting the claim.



CONCLUSION OF LAW

The veteran's bilateral fixed flexion deformity of his fourth 
and fifth fingers is not due to an injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process Considerations

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Joint Motion granted by the Court's May 2002 Order based 
its request for a remand on the failure to notify the veteran 
of the VCAA's application to his underlying claim, as opposed 
to his petition to reopen it, and the lack of notification of 
the specific information needed to substantiate his claim and 
the respective responsibilities of the veteran and VA in 
submitting and obtaining it (Joint Motion, at 5).  In its 
September 2003 Order, the Board instructed the RO to apprise 
the veteran of the information and evidence needed to 
substantiate his claim on the merits as well as the specific 
evidence and information he and the VA, respectively, were 
responsible for obtaining (Board Decision, December 2003, at 
3).

After receiving these instructions from the Board, the RO 
sent a December 2003 letter to the veteran.  In that letter, 
the RO told the veteran about the VCAA and specifically 
discussed its applicability to the veteran's underlying claim 
for entitlement to service connection for bilateral fixed 
flexion of the fourth and fifth fingers.  The RO informed the 
veteran that it was responsible for obtaining relevant 
records from any federal agency, such as medical records from 
the military and VA treatment records.  The RO also told the 
veteran that it would make reasonable efforts to obtain on 
his behalf relevant records not held by a Federal agency, 
such as records from state or local governments, private 
doctors or hospitals, or current or former employers.  The RO 
also explained the information needed from the veteran to 
substantiate his claim, such as release forms for relevant 
private treatment records and the names of VA treatment 
facilities.  The RO also told the veteran to send it 
information describing additional evidence or the evidence 
itself.

The RO subsequently issued a March 2004 SSOC, having received 
no response from the veteran or his representative, both of 
whom had been sent the letter or a copy.  The March 2004 SSOC 
confirmed the denial of the veteran's claim of entitlement to 
service connection for bilateral fixed flexion of the fourth 
and fifth fingers.  The SSOC also contained the text of VCAA 
implementing regulation 38 C.F.R. § 3.159 (2003).

In response, the veteran's representative sent an April 2004 
letter to the RO stating that the veteran "does not have any 
additional evidence or argument to provide," and asking the 
RO to proceed immediately with the adjudication of the 
appeal.

In January 2004, the Court decided Pelegrini v. Principi, 17 
Vet. App. 412 (2004), in which it revisited the notice 
requirements imposed upon VA by the VCAA.  The court 
addressed both the timing and content of these notice 
requirements.  Id. at 421-422.  The Court held that a VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id. at 422.  The Court also held 
that VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id. at 422.  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1) (2003).

Subsequently, VA's Office of General Counsel held, in 
VAOPGCPREC 1-2004 (Feb. 24, 2004), that the 
"fourth element" requirement of Pelegrini was non-binding 
obiter dictum.  The Board is bound by the precedent opinions 
of VA's General Counsel as the chief legal officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

Pelegrini's requirements as to the timing of VCAA notice were 
met in this case.  The first thing the RO did after the 
Board's remand was to send its December 2003 VCAA letter.  
Only after sending this letter and waiting more than three 
months for a reply did the RO issue its SSOC confirming the 
denial of the veteran's claim.  Thus, the RO provided VCAA 
notification to the veteran prior to its "initial" 
unfavorable decision on his claim with "initial" in this 
context meaning the first decision made after the most recent 
Court and Board remands.

The RO also met Pelegrini's requirements for the content of 
VCAA notification.  As required by the Joint Motion and the 
Board's September 2003 remand, the RO's VCAA letter 
specifically indicated the VCAA information it was providing 
related to the veteran's underlying claim for entitlement to 
service connection for bilateral fixed flexion of the fourth 
and fifth fingers.  The letter also told the veteran the 
information needed from him to substantiate this claim, as 
well as the respective responsibilities of the veteran and VA 
in obtaining this information.  The RO also told the veteran 
to send it any information describing additional evidence or 
the evidence itself.  Moreover, the RO's March 2004 SSOC 
contained the text of the VCAA implementing regulation 
38 C.F.R. § 3.159 (2003), which explains the duties to notify 
and assist in great detail.  Cf. Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003) (noting Board's failure to discuss 
whether RO's decision and SOC satisfied VCAA requirements).  
Therefore, even if Pelegrini's fourth element of the notice 
requirement were binding, the RO fully complied with it in 
this case, as its VCAA letter provided the information 
specified by Charles, Quartuccio, the Joint Motion, and the 
Board's September 2003 remand and, in its comprehensive and 
case specific listing of the types of evidence the veteran 
could provide, along with instructions to send it any 
additional information or evidence, met Pelegrini's directive 
to tell him to "give us everything you've got pertaining to 
your claim," even though the letter did not use this exact 
language.  Pelegrini, 17 Vet. App. at 422.

Thus, in this case, even assuming the binding nature of 
Pelegrini's "fourth element," each of the four content 
requirements of a VCAA notice has been fully satisfied, and 
any error in not providing a single notice to the appellant 
covering all of Pelegrini's content requirements is harmless.  
See 38 U.S.C. § 7261(b) (West 2002) (in making determinations 
authorized by statute, Court shall "take due account of the 
rule of prejudicial error"); 38 C.F.R. § 20.1102 (2003) 
(error or defect in decision by Board "which does not affect 
the merits of the issue or substantive right of the appellant 
will be considered harmless and not a basis for vacating or 
reversing such decision"); Conway v. Principi, 353 F.3d 
1369, 1373-1374 (no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from section 
7261(b)'s requirement that Court "take due account of the 
rule of prejudicial error").  This is particularly true in 
light of the veteran's representative's April 2004 letter, a 
copy of which was sent to the veteran, stating that the 
veteran had no additional evidence or argument to provide and 
asking that his case be readjudicated immediately.

In Huston v. Principi, 17 Vet. App. 195 (2003) the Court, in 
response to VA's argument that the veteran was amply 
represented and had not overlooked any advantageous evidence, 
stated that "it is not for the Secretary or this Court to 
predict what evidentiary development may or may not result 
from such notice."  Id. at 203.  The Court noted the 
possibility that, once given proper notice, the veteran might 
be able to provide VA evidence pertaining to his claim, and, 
therefore, "it would be pure speculation for the Court to 
conclude that the appellant will not obtain such evidence and 
that VA's errors were therefore non-prejudicial."  Id.  In 
this case, on the other hand, no speculation is necessary to 
predict the evidentiary development that would result from 
additional VCAA notice.  The veteran, through his 
representative, already has provided a definitive answer, and 
that answer is none.  Consequently, remanding this case to 
the RO for compliance with the VCAA would serve no useful 
purpose and, indeed, even the veteran has readily 
acknowledged as much by expressly stating that he has no 
additional evidence or argument to submit - hence, his 
request for the RO to readjudicate his appeal immediately.  
Needless remands in these types of situations are to be 
avoided.  See, e.g., Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Moreover, as the RO already has obtained all available 
private and VA medical records relating to the veteran's 
claim and the veteran has indicated no further evidence is 
forthcoming, the RO complied with the VCAA's preliminary duty 
to assist provisions and their implementing regulations.  
Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's reopened claim for entitlement to service 
connection for bilateral fixed flexion of the fourth and 
fifth fingers.

Finally, the Board finds that the RO has substantially 
complied with the September 2003 remand directives.  
Therefore, a new remand is not required in order to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).



Entitlement to Service Connection

Factual Background

The veteran's service medical records (SMRs) show that his 
November 1961 enlistment examination did not contain 
complaints and diagnoses of, or treatment for, a disorder 
involving his fingers.

January 1962 clinical notes from service show a history of 
nodules over the third left proximal interphalangeal (PIP) 
joint and the fourth left PIP joint.  January 1962 SMRs also 
indicate the veteran gave a long history of morning stiffness 
of the hands prior to entering service and a 6-month history 
of having firm, non-tender, pea-sized nodules that had 
developed on the ring finger of his right hand and the middle 
finger of his left hand at the PIP joint.  A follow-up 
consultation included X-rays of his hands, which were 
negative.  There apparently was insufficient evidence to 
confirm the provisional diagnosis of rheumatoid arthritis.

In February 1962, a biopsy of a rheumatoid nodule of the 
third finger of the left hand was performed.  No diagnosis 
was provided.  Swelling of the right ring finger and left 
middle finger was noted in April 1962.  May 1962 sick call 
reports noted a growth on the proximal phalangeal joint of 
the fourth digit of the right hand and third digit of the 
left hand.  X-rays of the hands taken in June and July 1962 
showed no osseous or joint defects present.  A July 1962 
report of hospitalization showed complaints of stiffness and 
pain involving several different joints, beginning one and 
one-half years previously.  Symptoms were morning stiffness 
in the hands that disappeared with calisthenics or moving 
about.  The veteran reported that the stiffness had worsened.  
Physical examination of the joints showed no evidence of any 
swelling, tenderness, or limitation of movement.  The veteran 
complained of pain, especially in the metacarpophalangeal 
(MCP) and PIP joints.  When asked to flex both hands, he 
could not do so completely, complaining of tenderness and 
pain.  There were no subcutaneous nodes.  There also was no 
muscular weakness, except that the veteran could not close 
his hand or make a tight fist.  X-rays of his hands showed no 
deformities and were interpreted as normal.  There was no 
evidence of any arthritic changes.  The examiner concluded 
the veteran did not have rheumatoid arthritis or fibrositis.  
There was no evidence of any active inflammatory disease. The 
diagnosis was arthralgia of the hands, knees, ankles, 
cervical and lumbar spines, etiology unknown, existed prior 
to enlistment, not in line of duty, not aggravated by 
service.  The veteran again complained of painful hands in 
July and August 1962.

September 1963 clinical notes showed tender PIP joints, and 
some fusiform swelling of interphalangeal joints with 
subcutaneous nodules, suggestive of rheumatoid arthritis.

In July 1964, the veteran complained of lumps on the third 
finger of his right hand and fourth finger of his left hand 
on top of the second joint.  X-ray examination revealed no 
bony involvement or abnormalities.  A knot on the knuckles 
was reported in August 1964.  The veteran alleges that he 
sustained trauma to his hands in August 1964, while in Japan, 
when he slipped while using a 60-pound "bell or barrel 
rammer," which crushed his hands against a tank.  An August 
1964 X-ray examination of his hands was negative for signs of 
fracture and/or bony abnormalities.

The veteran was seen at sick call in January 1965 for a two-
inch laceration wound on the little finger of his right hand, 
which was sutured.  The finger became infected and swollen 
later that month, requiring a protective dressing.  The 
veteran subsequently submitted to VA pictures of him in 
service wearing a bandage on the little finger of his right 
hand-the fifth digit.

Records from service also show that, between April and 
September 1965, the veteran was seen on at least 9 different 
occasions for clinical consultations.  There was no 
reference, however, to the January 1965 trauma and his 
fingers.

The veteran's April 1966 separation examination noted a one- 
half-inch scar on the back of his right hand.  His 
extremities were evaluated as normal.

Evidence dated after the veteran's discharge from service 
includes the report of a January 1985 VA medical examination 
at which the veteran indicated that his right hand had been 
caught on the right side of the steering wheel, causing him 
to lose control of his vehicle.  X-ray examination of his 
right hand revealed the fourth and fifth digits to be held in 
relative positions of flexion at the PIP joints, with no 
evidence of other abnormality.  He reported a right hand 
injury in Japan in 1964, in which the hand was fractured and 
lacerated, and healed in the flexed position.  A loss of 
extension was noted in the right fourth and fifth fingers.  
The veteran complained of pain and swelling in his right 
hand.  Examination of his fourth and fifth fingers showed 
that they were fixed in flexion; the PIP joints were at 90 
degrees.  The palmar tissue was tender. Sensation was normal.  
The diagnosis was residual injury of the right hand with 
fixed flexion deformity of the fourth and fifth fingers.

In the report of a January 25, 1994, X-ray at a VA medical 
center (VAMC) the staff radiologist confirmed the veteran 
has: 1) a flexion deformity of several digits, bilaterally, 
and 2) a deformity of the head of the fifth metacarpal bone 
on the right-which "could be" due to an old fracture or 
exostosis.  That reference to an old fracture apparently was 
in response to the veteran's indication when initially 
examined in the outpatient orthopedic clinic at that VAMC 
earlier that day that he had sustained a "crush injury" to 
his hands while in service, in 1964.  The staff radiologist 
further indicated the veteran had 3) degenerative 
osteoarthritis of his third digit.

At a February 1994 VA medical examination, the veteran 
reported a post-service car accident in 1966 where he lost 
one-half of his left index finger.  He complained of numbness 
of the fingers, and stated that he could not use them or hold 
anything with them.  The fourth and fifth fingers of both 
hands were said to be painful and fixed in the flexed 
position.  Examination of the hands revealed flexion 
contractures of the fourth and fifth fingers.  An old healed 
scar was noted at the folds of the flexor skin region of the 
MCP region of the hand.  Skin lacerations of about three-
fourths to one inch were noted on the fourth and fifth 
fingers, bilaterally.  Problems were noted with the flexor 
tendons of the fourth and fifth fingers on the right hand, in 
addition to extensive scar tissue in the palmar fascia of 
both hands.  The fourth and fifth fingers were stiff and 
could not be moved.  X-rays revealed an old fracture of the 
distal fifth metacarpal of the right hand.  The diagnoses 
were: Dupuytren's contracture, moderately severe, of the 
fourth and fifth fingers bilaterally; an old fracture of the 
distal right fifth metacarpal, healed with some deformity; 
and scars across the creases of the fourth and fifth fingers 
on both hands at the MCP joints.

The veteran has submitted May 1995 lay statements from two 
friends that indicate he cannot straighten his fingers, has 
no grip strength, and is in pain most of the time.  A May 
1995 lay statement from the veteran's wife says that she met 
him two days after his discharge from the military, and that 
his hands would become swollen, requiring them to be soaked 
in Epsom salts.  She also stated that his bent fingers would 
catch on the gear shift and steering wheel of his truck, and 
that he would double over in pain due to catching his fingers 
on things.

At a July 1995 VA examination, the veteran complained that he 
could not have anything done about the Dupuytren's 
contractures of the fourth and fifth fingers of both hands.  
A VA physician had earlier told the veteran that the tendons 
could possibly be stretched, and if that were unsuccessful, 
the fingers would have to be amputated.  The veteran 
complained that he could not get an appropriate job because 
he could not use his fingers.  Physical examination noted 
that the veteran was limited because of the Dupuytren's 
contractures, which were very tight.  The fingers were 
reported to be not into the skin.  The veteran could make a 
fist with the long index and thumb fingers on both hands, 
particularly on the left. The left index finger was amputated 
at the PIP joint due to the post- service car accident.  
Review of X-rays revealed a healed fracture of the right 
fifth metacarpal with some angulation.  The left hand showed 
a fracture with some angulation of the distal portion of the 
proximal phalanx of the left long finger.  The diagnoses 
were: (1) fracture of the fifth metacarpal of the right hand 
with angulation, healed; (2) fractures of proximal phalanx, 
distal portion, of the long finger with angulation of the 
left hand; and (3) bilateral severe Dupuytren's contracture 
of the fourth and fifth fingers of both hands.  The examiner 
recommended that the veteran visit a hand surgeon to possibly 
straighten the fingers and allow some use of them.

During his June 1997 hearing before a Member of the Board, 
the veteran testified that while he served on a tank division 
in January 1964 he crushed the fourth and fifth fingers of 
both hands with a 60-pound barrel rammer, which required 
stitches on the fifth finger of the right hand (pp. 2-3).  He 
further testified that a corpsman had sewn the hand, but that 
the stitches were removed due to swelling (pp. 3-4).  The 
hands were then taped up, with the fingers fully closed on 
both hands (p. 4).  The veteran testified that he did not 
receive further medical treatment in service, and that after 
the injury the fingers never could completely straighten (pp. 
4,5).  He testified that he did not have any problems with 
his fingers prior to service, that his hands were not injured 
while he worked in construction, and that he currently had 
difficulty in gripping bolts while working on his car (p. 6).  
The veteran reported that he had not received private medical 
treatment for his fingers, but that he began receiving VA 
treatment in approximately 1984 (pp. 8-9).

In October 2002, a private osteopathic physician, Dr. 
Lauderman, wrote a letter, the text of which was, in full: 
"I have reviewed the examining provider results on July 11, 
1995 by [the VA examiner].  I feel the in-service hand injury 
(fracture and laceration in 1964) has caused his bilateral 
fixed flexion of the fourth and fifth fingers.  If you have 
any questions, please contact me."

An October 2001 independent medical expert (IME) opinion from 
a physician specializing in orthopedic disorders indicated 
that the correct diagnosis of the veteran's hand disability 
appeared to be Dupuytren's contracture, which is typically 
manifested by contractures of the fourth and fifth fingers of 
both hands together with the thickened palmar fascia.  The 
IME also stated that the etiology of Dupuytren's contracture 
is several fold.  There is frequently a genetic aspect to it 
such that certain ethnic groups have a higher propensity to 
develop this disorder.  However, other constitutional factors 
come into play, particularly past histories of alcohol intake 
as well as diabetes.  The IME noted that the medical record 
reflects the veteran is diabetic and has a history of 
excessive alcohol intake.  According to the IME, in such 
people, Dupuytren's contracture develops spontaneously and 
does not require trauma to cause it.

Regarding the question of causation, the IME noted that in 
January 1965 the veteran sustained an injury causing a 
laceration to his right hand.  The IME noted that the 
relationship between Dupuytren's and trauma is not fully 
clear, but that one aspect on which there is general 
agreement is that if a person does have the predisposition to 
having Dupuytren's, such as genetic factors, then an episode 
of trauma followed by the appearance of the contractures 
(which did not exist before) within weeks or certainly no 
longer than months following, can be considered causally 
related to the trauma.  Significantly, however, the IME 
wrote: "[T]his is not the case that I can gather from this 
veteran's case.  He has developed Dupuytren's in both hands 
in a symmetrical fashion (the small and ring fingers of both 
hands).  The injury in question was to the right hand only 
and there is no indication from the chart that there was 
rapid appearance of contractures following the episode of 
trauma."

Finally, the IME summarized that the veteran appeared to have 
Dupuytren's contracture of both hands with the constitutional 
predisposition to developing Dupuytren's in that he is 
diabetic with a history of heavy alcohol intake.  The IME 
concluded: "It is my opinion that he would have developed 
the signs and symptoms of Dupuytren's contracture 
irrespective of the injury that he sustained in January 1965 
while on active duty."

In response to the IME opinion, the veteran submitted 
November 2001 letter from another private physician, Dr. 
Miller, who indicated he had a few days earlier seen the 
veteran in consultation, and noted the veteran's history of 
an injury to his hands while in the military in 1964.  Dr. 
Miller also noted the veteran's current complaints of pain in 
his hands and limitation of activity due to the bilateral 
Dupuytren's contractures deformity of his fourth and fifth 
fingers noted on objective physical examination.  Dr. Miller 
also stated that the veteran's grip and muscle strength is 
decreased and rated at 2/5 bilaterally, and therefore 
concluded that the veteran is unable to do work with his 
hands due to this disability.


Legal Principles and Analysis

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted in 
service, or for aggravation during service of a pre-existing 
disease or injury beyond its natural progression.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  3.303(a), 3.306 
(2003).  Generally, to show the requisite connection between 
a current disability and service, the record must include:  
(1) medical evidence confirming the veteran currently has the 
disability alleged, (2) medical evidence, or in certain 
circumstances lay testimony, of a relevant in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus/causal link between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In the present case, the medical evidence reflects that the 
veteran has Dupuytren's contracture of the fourth and fifth 
fingers of both hands.  Moreover, the SMRs reflect that the 
veteran suffered in-service hand trauma.  Thus, the question 
for resolution on this appeal is whether the veteran's 
current hand disability is related to the in-service hand 
injury, or otherwise related to service.   On this key issue, 
there are conflicting medical opinions.

In rendering its findings regarding service-connection 
claims, the Board has the responsibility of weighing the 
evidence, including the medical evidence, for purposes of 
determining where to give credit and where to withhold the 
same. Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens 
v. Brown, 7 Vet. App. 429, 433 (1995)).  In so doing, the 
Board may accept one medical opinion and reject others.  Id.  
At the same time, Board cannot make its own independent 
medical determinations, and that there must be plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans, 12 Vet. 
App. at 30; Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).

As to medical evidence, a diagnosis or opinion by a health 
care professional is not conclusive and is not entitled to 
absolute deference.  Thus, the Court has provided guidance 
for weighing medical evidence.  For instance, the Court has 
held that a post-service reference to injuries sustained in 
service, without a review of service medical records, is not 
competent medical evidence.  See Grover v. West, 12 Vet. App. 
109, 112 (1999).  Further, a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998).  In addition, a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Also, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Finally in this regard, a medical 
opinion based on an inaccurate factual premise is not 
probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Thus, the weight to be accorded the various items of evidence 
in case before the Board must be based on the quality of the 
evidence and not necessarily on its quantity or source.

First, Dr. Miller's conclusion that the veteran is unable to 
work due to his bilateral Dupuytren's contractures does not 
address the dispositive issue in this appeal - whether the 
Dupuytren's contractures deformity is causally related to the 
veteran's service in the military or, instead, to other 
unrelated factors.  Thus, this opinion has little to no 
probative weight in addressing this determinative issue.  

The medical opinion of Dr. Lauderman, the osteopath who 
prepared a statement on the veteran's behalf in October 2000, 
while more probative, still does not provide a sufficient 
basis to grant service connection when compared to the 
contrary medical opinion of the IME.  Dr. Lauderman stated 
only that he reviewed the July 1995 VA examination report and 
that he believed the in-service hand injury caused the 
present disability.  First, Dr. Lauderman reviewed only a 
single VA examination, and not the entire record on appeal.  
Moreover, Dr. Lauderman did not explain the underlying 
reasons and bases for this opinion, but simply asserted that 
there is a relationship between the veteran's in-service 
injury and current disability.  Although the Board may not 
totally ignore a medical opinion that is favorable to the 
claim, such as this one, the Board certainly is free to 
discount the credibility of this physician's statement so 
long as the Board provides adequate reasons and bases for its 
determination.  Sanden v. Derwinski, 2 Vet. App. 97, 100-01 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  
Also, medical nexus opinions decline in probative value 
where, as here, the physician fails to discuss the veteran's 
pertinent medical history, which is documented in the record 
on appeal.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
Black v. Brown, 5 Vet. App. at 180.  See also Owens v. Brown, 
7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

In contrast, the IME reviewed all of the pertinent medical 
and other evidence of record and discussed its applicability 
to the specific facts at hand, for example, noting there are 
other factors clearly shown by the record to support 
concluding that the veteran did not develop the Dupuytren's 
contractures as a result of his service in the military, 
including any injury he sustained while on active duty.  The 
IME cited, instead, the veteran's diabetes and history of 
excessive alcohol intake as obvious factors that predisposed 
him to developing the Dupuytren's contractures, regardless of 
any injury in service.  The IME also cited the fact that the 
condition is affecting both of the veteran's hands, not just 
one, and very symmetrically at that (i.e., the same fingers 
on each hand) as further reason for concluding that his 
Dupuytren's contractures are not related to his military 
service, because the SMRs reflect in-service treatment only 
for his right hand.  The IME also readily acknowledged the 
possibility that trauma may, in certain instances, cause 
Dupuytren's contractures, but that the specific evidence in 
this case does not support this conclusion in this particular 
instance because there were no relevant manifestations (of 
cardinal symptoms, etc.) during the weeks and months 
immediately after the trauma in question.  And that, again, 
was only after applying the specific facts of this case to 
commonly accepted medical principles based on a longitudinal 
review of the entire record, not just certain pieces of 
evidence standing alone. The IME also has professional 
expertise in the particular branch of medicine at issue 
(orthopedics), whereas the private physicians who submitted 
statements on the veteran's behalf do not.  This, too, is a 
consideration to be borne in mind when weighing the medical 
opinions for and against the claim.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).

Furthermore, the notation on the January 25, 1994, X-ray at 
the VAMC that the Dupuytren's contractures "could be" due to 
an old fracture or exostosis does not change the above 
analysis, as this equivocal statement is properly 
characterized as "non-evidence."  Perman v. Brown, 5 Vet. 
App. 237, 241 (1993).  Moreover, it appears to have been 
based mostly, if not entirely, on the not totally 
substantiated history of an injury in service to both hands 
(and not just one) as recounted by the veteran, himself.  
See, e.g., Reonal v. Brown, 5 Vet. App. at 461.

For the above reasons, the Board finds the IME opinion to be 
far more probative of the cause of the veteran's Dupuytren's 
contractures than the medical opinions of the other 
physicians to the contrary.  And the Court has held that the 
Board's decision to adopt an IME's opinion can satisfy the 
statutory requirement of an adequate statement of reasons and 
bases where, as here, the IME has fairly considered the 
material evidence which appears to support the veteran's 
position.  See Wray v. Brown, 7 Vet. App. 488 (1995).

The various statements from the veteran, his representative, 
wife, and friends purporting to link his Dupuytren's 
contractures to an injury in service have no probative value 
since all of them are lay persons and, therefore, do not have 
the medical expertise and/or training to give a probative 
opinion on the determinative issue of medical causation.  See 
Espiritu, 2 Vet. App. 492, 494-95 (1992); see also Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine does not apply, and 
his claim must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).


ORDER

The claim for entitlement to service connection for bilateral 
fixed flexion of the fourth and fifth fingers is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



